Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in a follow-up communication to an interview with Ruthleen Uy on 6/10/2021.

The application has been amended as follows: 

1. 	(Currently Amended)  A method comprising:
determining, by a computer system and based upon requirements information for an application, a set of GUI components included in a graphical user interface (GUI) screen for the application, the set of GUI components included in the GUI screen including a first GUI component, wherein the requirements information comprises an image of the GUI screen and text information;
identifying, by the computer system based upon the requirements information and from a plurality of data objects, a first data object to be mapped to the GUI screen, wherein each data object in the plurality of data objects includes a set of one or more data object components, the set of data object components for a data object including a set of data fields containing object data or values 

	identifying the first data object by searching, using the first text token, the set of data object components of each of the plurality of data objects, wherein the first GUI component includes a second text token extracted from the image of the GUI screen and the set of data object components associated with the first data object comprises a third text token;
determining, by the computer system based upon the requirements information, a mapping between the first GUI component and a first data object component, wherein determining the mapping comprises:
determining that the second text token is a dynamic component, wherein a value associated with the second text token changes for different instances of the first GUI component;       
determining that the second text token is associated with the third text token;
determining that the third text token is a static component, wherein a value associated with the third text token does not change for different instances of the set of data object components; 
searching the set of data object components of the first data object using the third text token; and 
identifying the first data object component based upon the searching of the set of data object components of the first data object using the third text token; and
generating, by the computer system, an application model comprising information indicative of the GUI screen, the set of GUI components, information identifying a mapping between the first data object and the GUI screen, and information identifying the mapping between the first data object component and the first GUI component, wherein the application model enables one or more implementations of the application to be generated, wherein the one or more implementations include displaying the object data or values of the first data object.



3.	(Original)  The method of claim 2, wherein generating the set of the one or more implementations of the application using the application model comprises: using the application model to generate a first implementation of the application for a first platform; and using the application model to generate a second implementation of the application for a second platform, wherein the second platform is different from the first platform.

4.	(Original)  The method of claim 1, further comprising, based upon the requirements information, determining a functionality category for the GUI screen.

5.	(Original)  The method of claim 4, wherein determining the functionality category comprises determining, based upon the requirements information, whether the GUI screen comprises a GUI component used for displaying a list of values.

6.	(Original)  The method of claim 4, wherein determining the functionality category comprises determining, based upon the requirements information, whether the GUI screen comprises a plurality of GUI components used for entering or editing values.

7.	(Original)  The method of claim 1 wherein identifying the first data object further comprises: determining that the first text token is a static component.



9.	(Original)  The method of claim 7, wherein determining that the first text token is a static component comprises performing at least one of named entity recognition processing or part of speech tagging on the first text token.

10.	(Original)  The method of claim 1, wherein determining the set of GUI components included in the GUI screen comprises segmenting the image into a plurality of segments, the plurality of segments including a header segment of the GUI screen; and the first text token is a title extracted from the header segment.

11.	 (Original)  The method of claim 1 wherein: the first GUI component includes a fourth text token extracted from the image; and
 determining the mapping between the first GUI component from the set of GUI components and the first data object component comprises:
	determining that the fourth text token is a static component; 
	searching the set of data object components of the first data object using the fourth text token; and 
	identifying the first data object component based upon the searching.

12.	(Original)  The method of claim 1, wherein: the first GUI component from the set of GUI components includes a fifth text token; and

	segmenting the image into a plurality of segments, the plurality of segments including a header segment of the GUI screen and a body segment of the GUI screen;
	extracting the first text token from the header segment; and extracting the fifth text token from the body segment; and
determining the mapping between the first GUI component from the set of GUI components and the first data object component comprises:
	searching the set of data object components of the first data object using the fifth text token; and
	identifying the first data object component based upon the searching of the set of data object components of the first data object using the fifth text token.

13.	(Original)  The method of claim 1, further comprising: determining, by the computer system based upon the requirements information, that a new data object is to be created for the GUI screen.

14.	(Original)  The method of claim 1, further comprising: determining, by the computer system based upon the requirements information, that a second data object from the plurality of data objects is to be mapped to the GUI screen.

15.	(Original)  The method of claim 1, wherein the plurality of data objects each includes an account, activity, asset competitor, contact, deal registration, opportunity, order, partner, product, or resource object that includes the set of data fields containing object data.


 determining, based upon requirements information for an application, a set of GUI components included in a graphical user interface (GUI) screen for the application, the set of GUI components included in the GUI screen including a first GUI component, wherein the requirements information comprises an image of the GUI screen and text information;
identifying, based upon the requirements information and from a plurality of data objects, a first data object to be mapped to the GUI screen, wherein each data object in the plurality of data objects includes a set of one or more data object components, the set of data object components including a set of data fields containing object data or values 
	extracting a first text token from the image of the GUI screen; and
	identifying the first data object by searching, using the first text token, the set of data object components of each of the plurality of data objects, wherein the first GUI component includes a second text token extracted from the image of the GUI screen and the set of data object components comprises a third text token;
determining, based upon the requirements information, a mapping between the first GUI component and a first data object component, wherein determining the mapping comprises: 
 determining that the second text token is a dynamic component, wherein a value associated with the second text token changes for different instances of the first GUI component;       
determining that the second text token is associated with the third text token;
determining that the third text token is a static component, wherein a value associated with the third text token does not change for different instances of the set of data object components; 

identifying the first data object component based upon the searching of the set of data object components of the first data object using the third text token; and
generating an application model comprising information indicative of the GUI screen, the set of GUI components, information identifying a mapping between the first data object and the GUI screen, and information identifying the mapping between the first data object component and the first GUI component, wherein the application model enables one or more implementations of the application to be generated, wherein the one or more implementations include displaying the object data or values of the first data object.

17.	(Original)  The non-transitory computer readable medium of claim 16, wherein the first GUI component from the set of GUI components includes a fourth text token;
determining the set of GUI components in the GUI screen comprises:
	segmenting the image into a plurality of segments, the plurality of segments including a header segment of the GUI screen and a body segment of the GUI screen; 
	extracting the first text token from the header segment; and
	extracting the fourth text token from the body segment; and
determining the mapping between the first GUI component from the set of GUI components and the first data object component comprises:
	searching the set of data object components of the first data object using the fourth text token; and 
	identifying the first data object component based upon the searching of the set of data object components of the first data object using the fourth text token.


19.	(Original)  The non-transitory computer readable medium of claim 16, wherein identifying the first data object further comprises: determining that the first text token is a static component.

20.	(Currently Amended)  A system comprising:
one or more processors; and
a memory coupled to the one or more processors, the memory storing requirements information for an application, the requirements information comprising an image of a GUI screen for the application;
wherein the memory further stores a plurality of instructions, which when executed by the one or more processors, cause the system to perform processing including:
	determining, based upon requirements information for an application, a set of GUI components included in a graphical user interface (GUI) screen for the application, the set of GUI components included in the GUI screen including a first GUI component, wherein the requirements information comprises text information;
	identifying, based upon the requirements information and from a plurality of data objects, a first data object to be mapped to the GUI screen, wherein each data object in the plurality of data objects includes a set of one or more data object components, the set of data object components including a set of data fields containing object data or values 

		identifying the first data object by searching, using the first text token, the set of data object components of each of the plurality of data objects, wherein the first GUI component includes a second text token extracted from the image of the GUI screen and the set of data object components comprises a third text token;
	determining, based upon the requirements information, a mapping between the first GUI component and a first data object component, wherein determining the mapping comprises:
	 determining that the second text token is a dynamic component, wherein a value associated with the second text token changes for different instances of the first GUI component;       
	determining that the second text token is associated with the third text token;
	determining that the third text token is a static component, wherein a value associated with the third text token does not change for different instances of the set of data object components; 
	searching the set of data object components of the first data object using the third text token; and 
	identifying the first data object component based upon the searching of the set of data object components of the first data object using the third text token; and
	generating an application model comprising information indicative of the GUI screen, the set of GUI components, information identifying a mapping between the first data object and the GUI screen, and information identifying the mapping between the first data object component and the first GUI component, wherein the application model enables one or more implementations of the application to be generated, wherein the one or more implementations include displaying the object data or values of the first data object.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175